Title: General Orders, 4 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Thursday. April. 4th, 1782
                            Parole
                            C. Signs
                        
                        The Commander in Chief having returned and resumed the Command of the Main Army, presents his thanks to Major
                            General Heath and the Troops which have been employed under his orders, for having preserved the important Posts committed
                            to their Charge and covered the Country so successfully against the depredations of the Enemy during the absence of the
                            General—All the present Arrangements of Command and interior regulations of the Army will continue in force unless where
                            alterations are made by some particular order for the purpose.
                        The General proposes to review the whole Army by Brigades, as soon as conveniently may be—On the days
                            appointed for the review all the men are to be present with their Corps except such as are prevented by Detachments,
                            Sickness or other Sufficient cause—Accurate regimental Rolls are to be exhibitted on the Occasion and all absentees
                            Satisfactorily Accounted for—The first Massachusetts Brigade will be reviewed on Saturday the 6. Instant at eleven oclock
                            A.M.—The 2d Brigade on Monday and the 3d on the Tuesday following at the same hour.
                        The Honorable the Congress have been pleased to pass the Following Resolve.
                        By the United States in Congress Assembled—March 19th 1782.
                        On a report from the Secretary at War—Resolved that so much of the act of Congress of the 30th of September
                            1780 as establihes the pay and Rations of the regimental Surgeons and their Mates be and hereby is repealed, That in
                            future the pay of a regimental Surgeon shall be Fifty-nine dollars ⅌ Month and that he be entitled to draw three Rations
                            ⅌ day and Forage as heretofore—and that pay of a regimental Surgeons Mate be in future Forty two dollars ⅌ Month and
                            he be entitled to two Rations ⅌ day.
                    